11/25/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 12, 2020

                 SUSAN JO WALLS v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Bedford County
                   No. 17626PC        Forest A. Durard, Jr., Judge
                      ___________________________________

                           No. M2019-00809-CCA-R3-PC
                       ___________________________________

The Petitioner, Susan Jo Walls, appeals the Bedford County Circuit Court’s denial of her
post-conviction petition, seeking relief from her convictions of first degree premeditated
murder and conspiracy to commit first degree murder and resulting effective life sentence.
On appeal, the Petitioner contends that she received the ineffective assistance of trial
counsel. Based upon the record and the parties’ briefs, we affirm the judgment of the post-
conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Garrett D. Haynes, Shelbyville, Tennessee, for the appellant, Susan Jo Walls.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Robert James Carter, District Attorney General; and John
Cawley and Michael David Randles, Assistant District Attorneys General, for the appellee,
State of Tennessee.

                                        OPINION

                                 I. Factual Background

       In April 2013, the Bedford County Grand Jury indicted the Petitioner for first degree
premeditated murder under a theory of criminal responsibility. The grand jury also indicted
the Petitioner; her daughter, Dawn Walls; Jason Starrick; and Sean Gearhardt for
conspiracy to commit first degree murder. The victim was the Petitioner’s husband, Larry
Walls, Sr.
       The trial transcript reflects that the Petitioner was tried from May 4 to May 9, 2014,
and that the State’s witnesses included three of the Petitioner and the victim’s four children:
Larry Walls, Jr., Dawn Walls, and Aelisa Stacy. The Petitioner and the victim’s oldest
child, Melissa Walls, testified for the Petitioner. The following proof was presented at
trial:

              On August 8, 2012, Bedford County Sheriff’s Deputy Tim Fox
       responded to a report of a theft on Enon Church Road in Bedford County.
       Upon his arrival, he encountered the defendant, Susan Walls, and her
       daughter Dawn Walls standing at the mailbox. There, he learned that the
       victim, Larry Walls, Sr., was inside the residence, deceased. Deputy Fox
       performed a cursory check of the residence and observed the victim on the
       floor of a bedroom. He described the scene as “pretty gruesome.” Blood
       was on the walls, the floor, and the furniture around the victim.

               Tennessee Bureau of Investigation (“TBI”) Special Agent Caleb
       Utterback also responded to the scene in Bedford County pursuant to a
       request from the Bedford County District Attorney for the TBI to handle the
       investigation. Based upon his experience, he thought that the crime scene
       appeared “staged.” Special Agent Utterback listened to the recording of the
       9-1-1 call in his vehicle. The defendant had placed the call, but Dawn had to
       finish the call because the dispatcher could not understand the defendant. He
       agreed that the recording struck him as “odd.” The call had been dispatched
       as a theft; neither the defendant nor Dawn conveyed any information about
       a deceased person at the residence. Also, Dawn gave her alibi for the day to
       the dispatcher, which presented a “huge red flag” to Special Agent Utterback.
       During the TBI’s investigation, they discovered that the victim’s death had
       been the result of a murder-for-hire. Several witnesses, including Dawn, her
       sisters Aelisa Stacy and Melissa Walls, her brother Larry Walls, Jr., and
       others, described the victim as having been an “evil man” who had been
       extremely physically abusive to both the defendant and their children and
       sexually abusive to Dawn. Over the years, many of the victim’s family
       members had commented offhandedly that they wished he were dead but
       never to the point of plotting his death.

              During Memorial Day Weekend 2012, the victim and the defendant
       traveled to Antioch, a suburb of Nashville, to spend the night at Dawn’s
       apartment. Dawn shared the apartment with her boyfriend, Derrick McClain;
       her roommate, Chrissy Twilley; and Ms. Twilley’s boyfriend, Jason Starrick.
       During the weekend, Dawn, the defendant, and Mr. Starrick discussed how

                                             -2-
much money killing the victim would cost and various methods that could
be employed.

        In mid-July, the defendant visited her daughter Aelisa at the residence
of Aelisa’s boyfriend, Joseph Williams. The defendant had puffy eyes as
though she had been crying, and it appeared to Mr. Williams that someone
had struck her. The defendant told Mr. Williams that the victim had hit her,
that “she was tired of it,” and that it “was the last time he was ever going to
hit her.” The defendant remarked that “she had it taken care of and that she
had some guys that was [sic] going to come down and slit his throat.”

         Approximately one week later, Dawn spoke with Mr. Starrick again
and discussed his “tak[ing] care of [the victim]” for $400. The defendant
acquiesced and told Dawn that she would pay half of the sum. A plan was
formulated for Dawn and the defendant to take Aelisa and her four children
to a Chuck E. Cheese’s restaurant to provide an opportunity for Mr. Starrick
to kill the victim at his home. The plan was discussed five or six times before
it was executed.

       On the night before the murder, August 7, 2012, several people were
present at the home of the victim and the defendant. Dawn and the defendant
had a discussion about why everyone was there. They said that the murder
would occur the following day, August 8. At some point, Dawn informed
Mr. Starrick that the back door of the residence was always unlocked. Dawn
indicated that she wanted to take Aelisa’s son to Chuck E. Cheese’s because
the school year would begin soon. That night, Dawn, Aelisa, Ms. Twilley,
Mr. Starrick, Sean Gerheardt, and Aelisa’s four children drove in two cars to
Dawn’s apartment in Antioch to spend the night. Everyone except Mr.
Gerheardt spent the night there. Dawn paid Mr. Starrick $70 in cash and also
provided him with a debit card and personal identification number so that he
could purchase the necessary items to carry out the murder. The defendant
did not contribute any money to Mr. Starrick.

       The following morning, Mr. Gerheardt returned to the apartment, and
he and Mr. Starrick left the apartment around 6:15 a.m. They used Dawn’s
debit card that morning at a Mapco gas station and at Walmart, where they
purchased ammonia and two sets of rubber gloves. The defendant arrived at
Dawn’s apartment around 10:00 a.m. Mr. Gerheardt and Mr. Starrick
returned thereafter; they were wearing black clothes, and Mr. Gerheardt had
some blood on him. Mr. Starrick removed a long-sleeve shirt that was wet.
When the two men entered the apartment, Ms. Twilley observed “tissue or
                                     -3-
       matter” on the side of Mr. Starrick’s face and a bloody fingerprint on Mr.
       Gerheardt. They entered a bathroom, cleaned up, and exited with a plastic
       garbage bag. Mr. Starrick returned Dawn’s debit card, and she drove to
       Mapco to obtain money from the teller machine to spend at Chuck E.
       Cheese’s. When she returned from Mapco, Mr. Gerheardt and Mr. Starrick
       were in the parking lot placing a black trash bag into Mr. Starrick’s truck.
       They told Dawn that “it was done.” Later that day, the defendant, Dawn,
       Aelisa, and the children drove to Shelbyville.

              When they arrived in Shelbyville, Dawn and the defendant took
       Aelisa and her children to Melissa’s house. They had planned this in advance
       because the defendant did not want Aelisa and her children to see the victim
       or the crime scene. Dawn and the defendant went to get ice cream for all of
       the children from the defendant’s house. When their trip took longer than
       expected, Aelisa called to see why they were delayed. The defendant told
       Aelisa what had happened to the victim.

               Although the defendant and Dawn initially gave statements in which
       they disclaimed any involvement, they both subsequently provided
       statements in which they accepted responsibility and explained the events
       leading up to and surrounding the victim’s murder. In addition to the
       confessions, the State’s evidence at trial included forensic evidence, which
       matched the victim’s blood with blood found on Mr. Starrick’s long-sleeve
       shirt that was recovered from the apartment and with blood found on the belt
       Mr. Starrick was wearing when he was arrested. The medical examiner
       opined that the victim died by “multiple modality,” any of which were
       potentially fatal and all of which contributed to his death: blunt force trauma
       to the head, and stab wounds to the heart, lung, and liver. Jason Starrick and
       Sean Gerheardt were located, with the assistance of Ms. Twilley, and
       arrested; the defendant and Dawn were arrested and charged with criminal
       responsibility for the first-degree premeditated murder of the victim and
       conspiring with each other, Mr. Starrick, and Mr. Gerheardt to commit said
       murder.

State v. Walls, 537 S.W.3d 892, 894-96 (Tenn. 2017) (footnotes omitted).

       At the close of proof but prior to the trial court’s instructing the jury, the Petitioner
experienced a medical issue and had to be taken by ambulance to a hospital. The trial
transcript reflects that the Petitioner went to the hospital at 4:04 p.m. Meanwhile, the trial
court asked the State and trial counsel about “where does that leave us.” The trial court
reluctantly offered to instruct the jury and begin deliberations in the Petitioner’s absence.
                                             -4-
However, trial counsel objected to “any further action” without the Petitioner’s being
present and suggested that “the best thing to do would be to adjourn until tomorrow and
start fresh in the morning.” The State suggested “just waiting and starting deliberations at
seven o’clock,” noting that “it’s nothing new to any of us.” The trial court decided not to
adjourn for the day and agreed with the State to “play it by ear for a short period of time.”
At some point, the Petitioner returned to the courtroom. The trial transcript reflects that
the trial court instructed the jury at 6:30 p.m., that the jury began deliberating at 7:13 p.m.,
and that the jury asked a question at 10:41 p.m. The trial court addressed the question at
11:13 p.m. and ordered pizza for the jury, and the jury continued deliberating. The jury
announced its verdict at 1:05 a.m., finding the Petitioner guilty as charged in the
indictment.

       The trial court sentenced the Petitioner to concurrent sentences of life for the murder
conviction and twenty-one years for the conspiracy conviction. On direct appeal of her
convictions to this court, the Petitioner claimed, in pertinent part, that the evidence was
insufficient to support the convictions because “all evidence pointed to Dawn and only
Dawn” and that the trial court erred by allowing late-night jury deliberations. State v.
Susan Jo Walls, No. M2014-01972-CCA-R3-CD, 2016 WL 1409836, at *8 (Tenn. Crim.
App. at Nashville Apr. 7, 2016). This court found the evidence sufficient but that the late-
night deliberations warranted a new trial. Id. at *10, 14. The State appealed the trial court’s
ruling to our supreme court, which concluded that the Petitioner waived the late-night
deliberations issue because trial counsel failed to make a contemporaneous objection and
that the trial court’s alleged error was not subject to plain error review due to “a lack of a
clear and unequivocal rule of law concerning late night court proceedings.” Walls, 537
S.W.3d at 904.

        The Petitioner filed a timely pro se petition for post-conviction relief, claiming that
she received the ineffective assistance of trial counsel. Relevant to this appeal, the
Petitioner claimed that trial counsel failed to provide her with her case file, failed to call
the witnesses on her witness list to testify, and “never brought up the abuse that she suffered
so that the jury would be able to see the character of the victim.” The post-conviction court
appointed counsel, and counsel filed an amended petition, adding that trial counsel was
ineffective because he failed to make a formal objection to the late-night deliberations,
which waived the issue on direct appeal, and because he failed to communicate adequately
with the Petitioner.

        At the evidentiary hearing, trial counsel testified for the Petitioner that he was a self-
employed attorney, that he was appointed to represent the Petitioner, and that he
represented her “through General Sessions and then through Circuit and through the
appellate court.” The Petitioner was in jail while she was awaiting trial. Trial counsel said
he visited her “a number of times through General Sessions and through Circuit Court, both
                                              -5-
at court and in the jail.” He said he did not remember the Petitioner’s attempting to contact
him from jail. However, if she had called him from jail, he would have been unable to
return her call. Regarding discovery, trial counsel said he “would have provided her [with]
a copy of her indictments and a copy of the written discovery the State provided like I do
with all of my cases.” The Petitioner did not request a copy of her case file until after this
court or our supreme court issued its ruling. By that time, the Petitioner’s file was “so
large” that trial counsel told the Petitioner he would provide her file to post-conviction
counsel.

        Trial counsel testified that he talked with the Petitioner about the witnesses she
wanted to testify at trial but that he did not remember the name “Katherine Whittaker.”
Trial counsel said the witnesses would have established a pattern of abuse by the victim
and would have established the victim’s character. Trial counsel said that “that was the
only [defense] she really had” because the Petitioner “did not have an alibi defense to say
she had not been involved in the planning.” At trial, three of the victim’s four children and
two witnesses testified about the victim’s abuse of the Petitioner. Therefore, trial counsel
thought the additional witnesses on the Petitioner’s witness list were “unnecessary.” Trial
counsel said that he and the Petitioner would have discussed every witness on her list and
that they would have discussed not calling those witnesses to testify.

       Trial counsel testified that he approached the State about a plea “[n]umerous times”
but that the State never offered a sentence less than life. Trial counsel said there was “no
sense” in taking a life sentence because “the worst that could happen at trial was life.”
Moreover, based on the victim’s abuse of the Petitioner, there was a possibility “to garner
some sympathy and maybe get a second degree or something lesser.” The Petitioner did
not have a prior record that would have warranted enhanced punishment.

       Trial counsel testified that he and the Petitioner discussed the victim’s abuse of the
Petitioner and that some of the abuse was of “a sexual nature.” The Petitioner was the only
person who could testify about the sexual abuse, but she did not testify. Therefore, the
sexual abuse did not “come out” at trial. Proof was presented at trial that the victim had
physically abused his son, Larry, Jr.; his daughter, Dawn; and the Petitioner. Other
witnesses also testified about the victim’s abuse of the Petitioner and the Petitioner’s
children.

        Trial counsel testified that on the last day of trial, the Petitioner’s blood pressure
“shot very high and she had to be transported to the hospital.” While she was there, trial
counsel questioned on the record whether the trial court should proceed with jury
deliberations or adjourn for the day. The trial court decided to proceed, and trial counsel
did not lodge a formal objection. When the Petitioner returned to court that evening, the
trial court instructed the jury, and the jury began deliberating. Trial counsel did not make
                                            -6-
a motion to continue the trial to the next day. He said he did not know why he did not file
a motion to continue.

         On cross-examination, trial counsel testified that the Petitioner was at the hospital
only about one hour and that he had thought she would be there for a longer period of time.
The trial court instructed the jury between 6:00 and 7:00 p.m., which he thought was not
very late, and the jury began deliberating between 7:00 and 8:00 p.m. Trial counsel stated
that lengthier deliberations generally were more favorable to a defendant and that he
“communicated that actually several times” to the Petitioner. He acknowledged that it was
trial strategy to allow the jury to continue deliberating. Trial counsel said that he argued
against the late-night jury deliberations to the supreme court but that the court was “[n]ot
particularly” open to stopping deliberations at a particular time.

        Trial counsel testified that he spent about seven hours talking with the Petitioner in
circuit court. He also spent time talking with her in general sessions court, including her
preliminary hearing. Trial counsel said that the Petitioner’s case was “a big case” for him
and that he “spent a lot of time on it.” If he had needed additional discussions with the
Petitioner, he would have had them with her. Trial counsel said that he gave an “entire
copy” of written discovery to the Petitioner but that he could not give her a copy of
electronic discovery. However, they would have discussed electronic discovery.

        On redirect-examination, trial counsel testified that he suggested the jury “start
fresh” the next morning because “it was after 4:00 in the afternoon, and there was not any
reason to begin deliberations at that point.” Trial counsel stated that even if the trial court
had continued deliberations to the next day, he did not think the outcome of the Petitioner’s
trial would have been different. On recross-examination, trial counsel acknowledged that
after the trial, he sent letters to the jurors, asking them about the late-night deliberations.
He did not receive any responses.

        Upon being questioned by the trial court, trial counsel testified that the theory of
defense was that the Petitioner was not involved in the plot to kill the victim. In the
alternative, the defense’s theory was that if the Petitioner were involved, the victim
“‘needed killing.’” The defense focused on Dawn and Aelisa as being primarily involved
in the victim’s death, and trial counsel and the Petitioner talked about that defense.

       Katherine Whittaker testified for the Petitioner that she had known the Petitioner
about thirty-two years. Their children grew up together, and the Petitioner’s family lived
near Whittaker’s family. Whittaker witnessed the victim physically abuse the Petitioner.
Whittaker said that one time, the victim “had [Petitioner] in the kitchen down on the table
in front of the window and he was punching her in the head.” Another time, Whittaker
saw the victim hit the Petitioner with an orange extension cord “from their bedroom
                                             -7-
through the trailer, back to the girls bedroom.” Whittaker also saw the victim hold the
Petitioner by her feet and heard the victim threaten to cut off the Petitioner’s feet with a
hacksaw. Whittaker said that the Petitioner was “scared to death” and that Whittaker tried
to get the Petitioner to leave the victim. The Petitioner responded, “‘No. You don’t
understand, he will kill me. He will kill my kids and then kill me.’” Whittaker went to the
courthouse during the Petitioner’s trial, spoke with trial counsel, and offered to testify for
the Petitioner. However, trial counsel said, “They had it.”

        On cross-examination, Whittaker testified that the incident in the kitchen occurred
about twenty-six years ago and that the incident with the extension cord occurred about
twenty years ago. Whittaker said that she offered to help the Petitioner “get out of that
situation” but that the Petitioner was afraid the victim would find the Petitioner. Whittaker
acknowledged that the Petitioner moved out of state and away from the victim one time
and that the Petitioner’s family members offered to take in the Petitioner. Whittaker also
acknowledged that she never contacted the police about the abuse she witnessed.

       Relevant to this appeal, the Petitioner testified that she was in jail a couple of years
while she was awaiting trial and that trial counsel met with her two or three times in jail.
She tried to contact him several times, but he never returned her telephone calls. The
Petitioner gave trial counsel a list of witnesses and told trial counsel that Katherine
Whittaker could testify about specific instances of physical abuse. Whittaker was a “key”
witness for the defense because she saw the victim punch the Petitioner and heard the
victim threaten to cut off the Petitioner’s feet with a hacksaw. However, trial counsel never
talked with the Petitioner about contacting her witnesses and never gave the Petitioner a
copy of the State’s discovery materials. The Petitioner requested her case file from trial
counsel about one year after she got to prison. She said that she never saw trial counsel
object to the jury’s late-night deliberations and that she thought the outcome of her trial
would have been different if trial counsel had followed up on her witnesses and if the jury
had not deliberated so late.

        On cross-examination, the Petitioner acknowledged that trial counsel raised the
issue about jury deliberations while she was at the hospital and that trial counsel told her
longer jury deliberations could indicate a more favorable verdict for the defense. Larry,
Jr., who was living with the Petitioner and the victim at the time of the victim’s death,
testified at trial about the victim’s physical abuse of the Petitioner. However, he testified
that he had not seen any abuse for about one year. The Petitioner said that “a lot of times
[Larry, Jr.,] would come home from work and I would have a black eye or fat lip or
something.” Dawn also testified about the abuse. In fact, all four of the Petitioner’s
children testified that the victim abused her. Crystal McBride, the Petitioner’s close friend,
testified for the Petitioner but did not testify about any specific instances of abuse. The
Petitioner said that “Dawn planned everything” and that Dawn ultimately pled guilty.
                                             -8-
Therefore, the defense’s strategy was to show that the Petitioner did not participate in the
plot to kill the victim.

        The post-conviction court filed an order denying the petition for post-conviction
relief. Regarding the Petitioner’s claim that trial counsel was ineffective for failing to
object to the late-night jury deliberations, the post-conviction court noted that trial counsel
testified that “the longer deliberations continued the better he felt about some favorable
verdict.” The post-conviction court found that trial counsel’s “tactic ultimately did not
work” but that trial counsel was “not ineffective for the attempt.” The post-conviction
court also found that the Petitioner failed to show a motion for a continuance would have
affected the jury’s verdicts.

        Next, the post-conviction court addressed the Petitioner’s claim that trial counsel
failed to communicate with her adequately, failed to prepare her defense, and failed to call
certain witnesses to testify. The post-conviction court implicitly accredited trial counsel’s
testimony that he understood the Petitioner’s case and that he met with her. The post-
conviction court noted that trial counsel conducted the Petitioner’s preliminary hearing and
that he called witnesses at trial. The post-conviction court found that “allegations of abuse
by the victim upon the Petitioner were well established at trial.” The post-conviction court
stated that while other persons also possessed information about the abuse, the jury “had
this information from the testifying witnesses.” The post-conviction court noted that
Katherine Whittaker admitted at the post-conviction hearing that the abuse she witnessed
was “remote.” Thus, the court concluded that additional information about physical abuse
would not have affected the outcome of the trial.

                                        II. Analysis

       The Petitioner contends that she received the ineffective assistance of counsel
because trial counsel failed to make a formal objection to the late-night jury deliberations,
which waived the issue on direct appeal of her convictions; because trial counsel failed to
properly investigate the case and call Katherine Whittaker as a witness; and because trial
counsel failed to communicate adequately with the Petitioner in order to prepare a defense.
The State argues that the post-conviction court properly denied relief. We agree with the
State.

       To be successful in a claim for post-conviction relief, a petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim.
App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).
                                             -9-
Issues regarding the credibility of witnesses, the weight and value to be accorded their
testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960 S.W.2d
572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are entitled
to substantial deference on appeal unless the evidence preponderates against those findings.
See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s conclusions
of law purely de novo. Id.

        When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, “the petitioner bears the burden of proving both that counsel’s performance was
deficient and that the deficiency prejudiced the defense.” Goad v. State, 938 S.W.2d 363,
369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). To
establish deficient performance, the petitioner must show that counsel’s performance was
below “the range of competence demanded of attorneys in criminal cases.” Baxter v. Rose,
523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the petitioner must show that
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. Further,

       [b]ecause a petitioner must establish both prongs of the test, a failure to prove
       either deficiency or prejudice provides a sufficient basis to deny relief on the
       ineffective assistance claim. Indeed, a court need not address the
       components in any particular order or even address both if the [petitioner]
       makes an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).

        First, the Petitioner contends that trial counsel was ineffective because he failed to
lodge a formal objection to the jury’s late-night deliberations. The Petitioner asserts that
the State, not trial counsel, “suggest[ed]” at the evidentiary hearing that trial counsel’s
reason for not objecting was strategic. Granted, trial counsel testified on direct examination
at the evidentiary hearing that he did not know why he did not make a motion to continue
deliberations to the next day. However, the Petitioner testified that trial counsel told her
that lengthier jury deliberations were usually favorable for the defense. In any event, even
if trial counsel were deficient for not objecting or for not making a formal motion to
continue, the Petitioner has failed to demonstrate prejudice. Trial counsel testified that he
                                            - 10 -
wrote letters to the jurors to inquire about the late-night deliberations but that he got no
responses. Moreover, the Petitioner did not present any evidence at the hearing to show
that the late-night deliberations affected the jury’s verdicts. Therefore, we conclude that
the Petitioner has failed to demonstrate that she received the ineffective assistance of
counsel on this issue.

       Next, the Petitioner contends that trial counsel was ineffective because he did not
properly investigate her case and did not call Katherine Whittaker to testify. The Petitioner
claims that Whittaker’s testimony was important because Whittaker would have testified
about specific instances of abuse. Trial counsel testified that he spent a lot of time on the
Petitioner’s case, that they discussed the Petitioner’s witness list, and that they would have
discussed not calling those witnesses. Trial counsel also testified that numerous witnesses,
including the Petitioner and the victim’s own children, testified about the victim’s abuse of
the Petitioner. Although Whittaker could have testified about specific instances of abuse,
the abuse she witnessed occurred at least twenty years before trial. As the post-conviction
court noted in its order:

       The issue of abuse was well established at trial. The victim’s manner of death
       in this case was particularly gruesome as described by the medical examiner.
       The murder was planned, calculated and premeditated and done in concert
       with other actors. It is doubtful any more of this testimony of abuse would
       negate an element of first degree murder. Had this been a situation where
       the Petitioner herself had killed the victim at or near another episode of abuse
       it might be more relevant.

We agree with the trial court and conclude that the Petitioner has failed to demonstrate that
she was prejudiced by trial counsel’s failure to call Whittaker to testify. Moreover, other
than claiming Whittaker should have testified at trial, the Petitioner has not suggested what
more trial counsel should have done to investigate her case or change the outcome of her
trial. Accordingly, we conclude that the Petitioner is not entitled to relief on this issue.

        Finally, the Petitioner contends that trial counsel was ineffective because he failed
to communicate with her adequately in order to prepare a defense. In support of her
argument, she refers to her evidentiary hearing testimony that trial counsel visited her in
jail two or three times over the course of several years, that he never returned her telephone
calls, and that she did not receive discovery. However, the trial court implicitly accredited
trial counsel’s testimony that he met with the Petitioner in jail and in court, that they
discussed her case, and that he provided her with a copy of written discovery. The
Petitioner testified at the evidentiary hearing that “Dawn planned everything”; therefore,
the Petitioner’s defense was that she was not involved in the plot to kill the victim. The
Petitioner’s testimony demonstrates that she was well-aware of trial counsel’s defense
                                            - 11 -
strategy and that she approved of that strategy. Accordingly, we conclude that the
Petitioner has failed to demonstrate that trial counsel was deficient or that she was
prejudiced by any deficiency.

                                   III. Conclusion

      Based upon the record and the parties’ briefs, we affirm the judgment of the post-
conviction court.

                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                         - 12 -